Grice, Justice.
This appeal is from the denial of appellant’s motion for summary judgment in an action to remove a cloud upon title to real estate.
The appellant claimed title to the property in question from certain heirs of a named decedent. The appellees contended that they derived title from the widow and children of a son of a remainderman under the will of this decedent.
Upon denial of the motion the trial court certified the ruling for immediate review.
As we see it, this motion was properly denied. From the record before us it is quite clear that there were several genuine issues of material fact which showed that the appellant was not entitled to a judgment as a matter of law. In this connection, we point to such issues as laches, conclusiveness of a prior judgment and bona fide purchase for value.

Judgment affirmed.


All the Justices concur.